Citation Nr: 0203503	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  99-24 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to September 
1968.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO) which increased the 
evaluation for PTSD from 10 percent to 50 percent, effective 
April 22, 1999.

The Board notes that the veteran, through his 
representative's written brief presentation, appeared to 
raise a claim of entitlement to an earlier effective date for 
his increased evaluation for PTSD.  The record does not 
reflect any development of this issue, or a final 
adjudication on this matter.  Therefore, this issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is productive of occupational and 
social impairment with deficiencies in work, family 
relations, judgment, thinking, and mood, due to symptoms of 
suicidal ideation; near-continuous panic or depression; 
impaired impulse control; disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; and an inability to establish and maintain 
effective relationships.

3.  The veteran's service-connected disability is not 
sufficiently severe as to hinder his ability to obtain and 
retain employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability evaluation for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2001).

2.  The evidence does not satisfy the criteria for a TDIU.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 3.340, 
3.341, 4.15, 4.16, 4.18 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current disability 
evaluation for his PTSD does not accurately reflect the 
severity of that disability.  Specifically, the veteran 
asserts that his disability should be evaluated as at least 
70 percent disabling because he is depressed, anxious, and 
because he experiences sleep impairment and memory problems.  
In addition, he claims that he is entitled to a total 
disability evaluation based on individual unemployability, 
due to his service-connected PTSD.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) (West Supp. 2001), which 
applies to all pending claims for VA benefits, and which 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
VA.  The VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the veteran and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased rating and for TDIU.  
The Board concludes that discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case and supplemental statement of the case, in addition to 
correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds, therefore, that such documents are essentially 
in compliance with VA's revised notice requirements.  The 
Board finds that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, and reports of VA rating examinations.  
The Board is not aware of any additional relevant evidence, 
which is available in connection with the issues on appeal, 
and concludes that all reasonable efforts have been made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Accordingly, the Board concludes that remanding the 
claims for additional development under the new statute and 
regulations is not necessary, and reviewing the claim without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2001).

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1 (2001).  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, a December 1989 rating decision granted the 
veteran service connection for PTSD and assigned a 10 percent 
disability evaluation.  This evaluation was confirmed in an 
April 1992 rating decision.  In April 1999, the veteran filed 
a claim for an increased rating, and the RO, in a July 1999 
rating decision, increased the veteran's disability 
evaluation to 50 percent disabling.  The veteran submitted a 
Notice of Disagreement in November 1999, and the RO issued a 
statement of the case.  The veteran perfected his appeal in 
November 1999, and was afforded a hearing before the RO in 
April 2000.  Following the submission of additional medical 
evidence, supplemental statements of the case were issued in 
June 2000, October 2000, and March 2001.  As the 50 percent 
disability evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
for an increased evaluation remains viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993). 

The evidence of record consists of VA medical records, VA 
examination reports, and the veteran's testimony at a hearing 
before the RO, as well as a private evaluation report.  VA 
medical records dated June 1998 state that the veteran 
complained of frequent panic reactions, which spanned from 
feelings of hopelessness to feelings of supersensitivity to 
his environment.  The veteran reported having frequent 
dreams, feeling guilty, and isolation.  He also reported that 
he was angry with the government, alienated from his family, 
and that combat issues were bothering him.  June and July 
1998 Trauma Group Progress notes indicated that the veteran 
attended the group meetings.  A September 1998 note from an 
individual treatment session indicates that the veteran 
benefited from attending a skill training class. 

January 1999 treatment notes state that the veteran reported 
that he "got tired of looking after himself", but that he 
denied being more depressed.  The veteran also reported 
experiencing sadness about once a day and sleep disturbance, 
including night sweats and nightmares.  He had a neat 
appearance, stable mood, and an anxious affect, with goal-
directed thinking.   The diagnosis was PTSD and a GAF score 
of 60 was assigned.  

A March 1999 individual therapy note that the veteran had 
continued his attendance in the trauma focus group, and that 
he was beginning to feel comfortable with the members of the 
group.  The veteran reported that, despite his increased 
comfort, it remained difficult for him to initiate 
conversations.  The provider noted that the veteran lived a 
very isolated life and that the veteran's only highlight was 
working on the PTSD ward.  Other March 1999 records indicate 
that the veteran reported an increase in nightmares and sleep 
problems, depressed feelings, anxiety, hyper-vigilance, and 
agitation.  In addition, records indicate that he had been 
compliant with his medications and attended his group 
therapy.  

April 1999 treatment notes reflect that the veteran discussed 
his alienation from his family and people in general.  He 
stated that his daily schedule consisted of going to work and 
going home, and that this schedule was satisfactory because 
it kept his stress level low.  However, the veteran reported 
that he has frequent panic attacks and anxiety reactions.  
Examination showed an appropriate appearance, euthymic mood, 
good affect, and focused thinking.  There was no evidence of 
homicidal or suicidal ideation.  The veteran's psychologist 
noted that the veteran's level of functioning was marginal.  
The diagnosis was PTSD and the GAF score was 60.

May 1999 treatment records indicate that the veteran attended 
his group therapy.  An individual treatment note stated that 
the veteran discussed his supersensitive nature and how he 
easily became nervous and angry.  He also discussed that he 
either took his anger out on others or tended to isolate.  

An Outpatient Mental Health Psychosocial Assessment, dated 
May 1999, states that the veteran is easily angered, teary, 
and distrustful, and that the veteran experiences panic 
attacks.  He reported that he is detached from his family and 
lives by himself, has recurrent periods of panic and 
depression, and frequent nightmares and flashbacks.  He also 
reported that he has been working as a janitor on the PTSD 
ward since 1980, which he has been able to maintain due to 
the support he receives from the other veterans and from the 
staff.  The veteran related that he had been married, but 
since divorced.  He also related that he had been treated as 
both an inpatient and outpatient for his PTSD.  The examining 
provider noted that the veteran had been sober for the past 
five or six years.  The provider also noted that the veteran 
prefers to stay home and to take care of his household, yard, 
and cooking during his time away from work.  A summary of the 
veteran's mental health status stated that the veteran's mood 
fluctuated based on what occurs during the day.  There was no 
evidence of suicidal or homicidal thoughts, perceptual 
distortions, or of hallucinations or delusions.  The provider 
stated that the veteran reported poor memory function and 
showed motivation in his treatment.  The diagnosis was 
delayed and chronic PTSD, and a GAF score of 45-50 was 
assigned.  

The veteran was first afforded a VA examination in connection 
with his claim for an increased disability evaluation in June 
1999.  According to the report, the veteran reported that his 
divorce was caused by his PTSD symptoms, and that he lived 
alone in a home that he purchased.  He also reported that he 
is able to grocery shop, cook for himself, and do his own 
laundry.  The veteran related that he hated going out in 
public, and only shops out of necessity, and that he has no 
friends or social outlets other than his PTSD focus group at 
the VAMC.  He also related that he has been working as a 
janitor at the VAMC for the past twenty years, and that 
despite good attendance and support from the staff on the 
PTSD ward, he took a considerable amount of leave for his 
PTSD symptoms.  The veteran stated that he has nightmares, 
intrusive thoughts, and flashbacks precipitated by the smell 
of freshly cut grass, helicopters, and hot, sticky, rainy 
weather.  He also stated that he is easily startled, sad and 
unhappy, discouraged, and despondent.  He denied suicidal 
ideation.  Examination showed that the veteran was shy, 
withdrawn, anxious, and startled by abrupt or loud behavior.  
His speech was of low rate and volume, his thoughts were 
integrated and goal directed.  Concentration, orientation, 
and memory were intact.  No bizarre behavior was observed and 
there were no hallucinations or delusions.  The diagnosis was 
PTSD based on traumatic Vietnam War experiences, nightmares, 
enhanced startle reaction, intrusive thoughts, social 
withdrawal, impulsive and poor temper control, and a 
sad/depressed mood.  A GAF score of 65 was assigned based on 
psychological, social, and occupational impairments.  

Records from June, July, August 1999, and September 1999 
reflect the veteran's attendance at his trauma focus group 
therapy.  In September 1999, the veteran also received 
individual therapy.  According to the records, the veteran 
complained of being depressed, especially in the mornings, 
but that it is helped by his anti-depressant medication.  He 
stated that what he experienced felt more like a "normal 
depression" and that his more recent depressed feelings were 
triggered by anniversary dates.  The veteran's appearance was 
appropriate, his affect was good, and his mood was euthymic 
but anxious.  His thinking was focused and his insight was 
good.  His speech was okay and his memory was intact.  There 
was no evidence of psychosis or suicidal or homicidal 
ideation.  The diagnosis was PTSD with a GAF score of 60.

A November 1999 private psychological evaluation stated that 
the veteran's symptoms represented the "severe range for 
post-traumatic stress disorder."  According to the 
evaluation report, the veteran's chronic symptoms included 
nightmares, intrusive thoughts, panic attacks, anhedonia, 
impaired memory, depression, hyperarousal, exaggerated 
startle response, excessive anger, poor interpersonal 
relationships, and severely impaired social-occupational 
functioning.  Examination revealed a flat affect, depressed 
mood, and heightened anxiety.  The veteran had severely 
impaired abstract reasoning and memory functions.  His speech 
was circumstantial and tangential, with frequent thought 
derailment and blocking.  The examining provider noted that 
the veteran has had only intermittent relief periods from his 
severe depression and anxiety.  The provider also noted that 
the veteran is occupationally dysfunctional due to his severe 
mood states of depression, anxiety, and anger.  The Axis I 
diagnoses were chronic, severe post-traumatic stress disorder 
and panic disorder, 4-5 attacks per month.  A GAF score of 35 
was assigned.

In October 1999, November 1999, and December 1999, the 
veteran continued to attend group therapy sessions.  A 
December 1999 summary of recent outpatient treatment states 
that the veteran attended individual therapy sessions on a 
bi-weekly basis and participated in weekly trauma focus group 
sessions.  The psychologist noted that he had frequent 
contact with the veteran on the PTSD ward, where the veteran 
works, because the veteran encountered daily crises.  The 
psychologist also noted that the veteran survives on his job 
because of his daily interactions with the PTSD staff and 
patients, who also suffer from PTSD, as this atmosphere 
provides moral support for the veteran.  The psychologist 
stated that the veteran experienced symptoms such as 
depression, anger, and guilt.  He opined that the veteran's 
job is a form of therapy for the veteran because the staff is 
sensitive to the veteran's moods and help to provide 
reassurance and support in dealing with conflicts.  The 
psychologist further opined that the veteran would be 
nonfunctional if he worked in a different and competitive 
situation, with short-lived employment.  The Axis I diagnosis 
was prolonged post-traumatic stress and the GAF score was 45.

Records dated January 2000 indicate that the veteran attended 
his group therapy sessions.  A nursing note indicates that he 
reported increased anxiety and depression, with occasional 
overeating and crying spells.  He also reported increased 
panic attacks and difficulty sleeping.  In addition, the 
veteran related that he had suicidal thoughts when feeling 
sad and that he does not leave his house except to go to work 
or buy groceries.  Another treatment note, from the mental 
health clinic, states that the veteran reported increased 
depression, sadness, tearfulness, and anxiety.  He also 
complained of nightmares, insomnia, intrusive thoughts, and 
hyperarousal.  Examination revealed a restricted affect, 
guarded relatedness, inappropriate thought content, 
appropriate thought process, and an impaired short-term 
memory.  The veteran's concentration was impaired, but his 
attention was appropriate and his insight and judgment were 
good.  The diagnosis was PTSD and the GAF score was 50.

In February 2000, the veteran was seen following a disturbing 
nightmare.  He was given instructions for developing 
cognitive behavioral approaches to deal with traumatic 
events.  The diagnosis was PTSD.

The veteran testified at a hearing before the RO in April 
2000.  According to the transcript, the veteran described 
symptoms such as insomnia, hypervigilance, and angry 
outbursts.  He testified that he verbally attacks people when 
he becomes mad or frustrated and that he has difficulty 
concentrating.  He stated that he would forget to turn onto 
his road when driving home and "end up someplace else."  He 
also testified that he has flashbacks a couple of times per 
week.  In addition, the veteran testified that he is 
divorced, works as a housekeeper at the VA, and that he lives 
alone.  He further stated that he does not like to go places 
other than his home, and that he does his own cooking and 
household work.  He also indicated that he has thought of 
committing suicide and that he owns a gun.  

In March, April, May, and June 2000 the veteran again 
attended his weekly group therapy sessions.  An individual 
treatment note, dated March 2000, indicates that the veteran 
was verbally explosive towards another employee.  The veteran 
and therapist discussed anger management techniques for his 
anger control problems.  

A July 2000 summary of treatment states that the psychologist 
has seen the veteran on a "walk-in basis" for crisis 
intervention in addition to his regular individual treatment 
sessions.  The veteran complained of difficulty coping with 
social and occupational stress and other intrusions that 
interfere with his mood.  The veteran also complained that he 
experiences tearfulness and depressed feelings, usually in 
the morning, for which he tended to take sick leave and not 
go to work.  Examination revealed that the veteran had marked 
memory impairment, insomnia, panic attacks, and isolation.  
He also had frequent intrusive thoughts of Vietnam combat, 
nightmares, hyperstartle reaction, angry episodes, and 
recurrent periods of depression.  The psychologist noted that 
the veteran remained distant from his family, lives by 
himself, and had limited interests outside of work, except 
for fishing a couple of times a year.  The veteran only had 
maintained friendship with one other Vietnam veteran who also 
has PTSD.  The psychologist also noted that the veteran's 
"angry episodes could become dangerous to others if [the 
veteran] is pushed [into] the corner."   The psychologist 
further stated that the veteran maintained his employment 
because of the intervention of the staff and residents of the 
PTSD ward, and opined that the veteran's social and 
occupational impairment had gradually become more impaired.  
The diagnosis was delayed and chronic prolonged PTSD with a 
GAF score of 40/45.

The veteran was most recently afforded a VA examination in 
August 2000.  According to the report, the veteran is 
divorced and lives alone.  The veteran reported that he has a 
son, but has minimal contact with him.  He does not have a 
high school diploma or GED, but he had been employed at the 
Battle Creek VAMC for the past 18 to 20 years.  The veteran 
reported that he has difficulty getting along with his co-
workers because he is easily agitated and angered.  He became 
tearful and distraught when talking about his Vietnam 
experiences and stated that he has nightmares approximately 
twice a week, periodic flashbacks, and disorientation while 
driving.  The veteran also stated that he had several 
contacts with the police in the past, most recently involving 
arguments with his neighbors.  He reported having a history 
of alcohol addiction for 8 to 10 years after his discharge, 
but had been sober for the past 15 to 20 years.  The veteran 
also reported that he was hospitalized twice for his PTSD, 
and that he is presently receiving individual and group 
psychotherapy.  He related that he takes anti-depressants and 
Ativan.  The veteran complained of moderately to severely 
depressed mood, memory and concentration problems, feelings 
of impatience and irritability, and fragmented sleep with 
morning fatigue.  The veteran also complained of overeating, 
decreased sex drive, chronic anxiety, and a lack of interest 
in being with others.  He denied suicidal or homicidal 
ideation and auditory or visual hallucinations, but stated 
that if he were to hurt himself, he would use the gun he 
already owned.  Mental status examination showed that the 
veteran was oriented, with intact concentration and fair 
judgment.  However, the veteran had poor recall and minimal 
insight.  He was cooperative, but passive and looked his 
stated age.  The veteran's appearance was untidy, and he had 
a sad and perplexed expression.  His speech was 
underproductive, but progressed normally.  His mood was both 
anxious and sad, with a blunted affect.  The veteran's 
perception appeared normal, and his memory was impaired, 
especially his short-term memory.  The veteran's general 
knowledge was consistent with his education and somewhat 
concrete.  The examiner noted that the veteran's suicidal 
risk appeared moderate and that his industrial adaptability 
was fair to guarded.  The diagnosis was chronic PTSD with 
depressive and anxious features.  A GAF score of 51 was 
assigned.   

Records dated July, August, September, October, and November 
2000 indicate that the veteran continued to attend his group 
therapy sessions.  A September 2000 individual treatment note 
indicates that the veteran reported having mood swings.  A 
December 2000 treatment note stated that the veteran 
discussed the option of hospitalization in order to sharpen 
his social skills and learn how to deal with day-to-day 
conflicts.  The psychologist indicated that the veteran was 
lonely and troubled, with anger and recurrent depression.  
The veteran agreed to attend skill-training modules and 
participate in individual therapy to deal with traumatic 
issues. 

Records dated January 2001 to February 2001 reflect the 
veteran's hospitalization.  While hospitalized, the veteran 
attended group music therapy, meaning and values group 
therapy, an anger management class, and recreational therapy.  
An individual treatment note states that the veteran 
discussed his limitations regarding his hearing, vision, and 
difficulty spelling.  Another treatment note indicated that 
the veteran participated in a "fear management" education 
and therapy group.  

The initial nursing note indicated that the veteran had good 
eye contact and appropriate affect.  The veteran complained 
of difficulty "fitting in."  The veteran's problems and 
treatment plan were discussed.  The problems identified were 
the veteran's avoidance, panic attacks, social isolation, 
depression, poor anger control, flashbacks, hypervigilance, 
insomnia, nightmares, and intrusive thoughts.  The veteran 
also reported that he has occasional suicidal ideation.  He 
rated his depression as a 7-8 on a scale of 10 when he is at 
home and a 5 while hospitalized.  A final nursing note 
indicates that the veteran rated his depression as a 4 out of 
10, but that he felt mentally exhausted.  The veteran 
reported that his flashbacks, intrusive thoughts, and sleep 
difficulties remain unchanged.  There was no evidence of 
suicidal ideation or outbursts of anger.  A group therapy 
note indicates that the veteran related that his panic 
attacks and hypervigilance, as well as his self-isolation 
continued.  The veteran also related that he had not found a 
means of coping with his panic attacks.  

A rehabilitation therapy assessment indicates that the 
treating diagnosis was social maladjustment related to PTSD.  
The veteran's leisure interests were noted as fishing and 
exercise, and the veteran's vocational skills were noted as 
employment as a housekeeper for VA.  The veteran's anger, 
depression, limited interpersonal social skills, and 
tendencies for avoidance were also noted.  The examining 
provider also noted that the veteran's motivation varied with 
his depression and that the veteran had good potential for 
rehabilitation.  A kinesiotherapy assessment plan noted that, 
based on the veteran's disorder and previous history, a 
relapse was possible.  An overall treatment plan indicated 
that the veteran reported communication problems, depression, 
anxiety, and anger management problems, as well as frequent 
panic attacks. 

A February 2001 VA medical record indicates that the veteran 
reported frequent panic attacks, disorientation while 
driving, and limited interests outside his job at the VA PTSD 
ward and his domestic activities of cooking, cleaning, and 
yard work.  The veteran complained that he has a "lonely 
life" and that he only has one close friend, also a Vietnam 
combat veteran.  The record also indicates that the veteran 
had occasional suicidal ideation, difficulty trying to 
control his impulses of angry outbursts, and a low tolerance 
for frustration.  The examining provider noted that the 
veteran exhibited a suspicious disposition under a moderate 
degree of stress.   The examiner also noted that the 
veteran's prognosis is guarded because of the veteran's 
chronic and delayed PTSD symptomatology, which had become a 
part of the veteran's personality makeup.  The diagnosis was 
PTSD and a GAF score of 40 was assigned. 

I.  Increased Rating for PTSD
The veteran's PTSD is currently evaluated as 50 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 50 percent disability evaluation is warranted where 
the evidence shows occupational and social impairment due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  For the next higher 70 
percent disability evaluation, there must be occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as:  suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent rating requires total 
social and occupational impairment due to symptoms including 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Upon reviewing the rating criteria in relation to the 
veteran's PTSD, the Board finds that the veteran's disability 
is more severe than currently evaluated and that an increased 
disability evaluation is warranted.  The objective medical 
evidence of record clearly shows that the veteran's 
symptomatology has consistently met at least some of the 
criteria for a 70 percent disability evaluation.  The medical 
evidence of record clearly reflects that the veteran has 
significant occupational and social impairment, with 
deficiencies in work, familial relationships, thinking, and 
mood.  He experiences suicidal ideation, a depressed and 
anxious mood, marked memory impairment, and he has minimal 
insight.  In addition, he experiences disorientation and 
frequent panic attacks, and tends toward isolation and 
avoidance, with limited social skills and family 
interactions.  The veteran also experiences suspiciousness, 
hypervigilance, and a hyperstartle reaction.  Moreover, he 
has insomnia, intrusive thoughts and flashbacks, and is prone 
to angry outbursts.   It is documented that most of the 
veteran's PTSD symptoms remained unchanged following his 
hospitalization, and that, given the severity of the 
veteran's symptoms, a relapse is possible.  And, although he 
is able to function independently, the Board notes that he 
maintains his employment because of the intervention of the 
staff on the PTSD ward, and that the veteran receives both 
group therapy and individualized treatment, including anti-
depressant medications.  Thus, the Board finds that, due to 
the frequency and severity of the symptomatology of the 
veteran's PTSD, the veteran is entitled to a 70 percent 
disability evaluation.  

In summary, the clinical evidence of record clearly 
demonstrates evidence of the veteran's impaired impulse 
control, poor social skills, deteriorating occupational 
functioning, frequent panic attacks, untidy personal 
appearance, and blunted affect. The Board acknowledges that 
there is some conflict as to the veteran's GAF score, as the 
VA examiners assigned GAF scores of 65 and 51 and the private 
examiner assigned a score of 35.   Nevertheless, the Board 
notes that the veteran's treatment records show that his GAF 
score was consistently in the 40-50 range, and that his most 
recent GAF score, in February 2001, was 40.  A GAF score of 
40 is indicative of some impairment in reality testing or 
communication or major impairment in work or school, family 
relations, judgment, thinking, or mood, according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
See 38 C.F.R. § 4.130.  A GAF score of 41-50 is indicative of 
serious impairment in social, occupational, or school 
functioning, according to DSM-IV.  Id.  Therefore, the Board 
finds that reasonable doubt should be resolved in the 
veteran's favor and concludes that the veteran's PTSD more 
closely approximates the criteria under Diagnostic Code 9411 
for a 70 percent disability evaluation.  However, although 
the Board finds that a 70 percent rating is warranted, the 
preponderance of the evidence is against a rating in excess 
of 70 percent, as the veteran's perception and thought 
processes are normal, and he is able live independently and 
maintain employment.  See 38 C.F.R. § 4.3.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In reaching this decision, the Board also considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis.  However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his PTSD, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  The veteran is 
currently employed full-time and has only been hospitalized 
twice for his PTSD.  And, although the veteran takes sick 
leave when he is feeling depressed, the Board notes that he 
has maintained his current employment for approximately 
twenty years.  In addition, the Board observes that the 
veteran's last hospitalization was because he wanted to 
improve his social skills and daily living.  As such, there 
is no evidence of marked interference with the veteran's 
employment.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the evidence supports an 
increased rating of 70 percent for PTSD.

II.  TDIU

Additionally, with regard to the veteran's claim that he is 
unemployable due to his service-connected PTSD, the Board has 
jurisdiction to consider entitlement to a total disability 
rating based on individual unemployability (TDIU) in an 
appealed claim for an increased rating.  The Board has such 
jurisdiction when that issue is raised by assertion or is 
reasonably indicated by the evidence, regardless of whether 
the RO expressly addressed the issue.  See VAOPGCPREC 6-96.  
See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the 
question of TDIU entitlement may be considered a component of 
an appealed increased rating claim only if the TDIU claim is 
based solely upon the disability or disabilities that are the 
subject of the increased rating claim.  See VAOPGCPREC 6-96.  
In this regard, the Board notes that the veteran's 
representative, in the written brief presentation, stated 
that the veteran is unemployable because of his service-
connected disability.  The Board concludes that the issue of 
entitlement to TDIU is reasonably raised from the evidence of 
record in this case.  Moreover, the Board concludes that the 
veteran is aware of the evidence necessary to substantiate a 
claim of TDIU, and is aware of the applicable laws and 
regulations, as demonstrated by the arguments set forth in 
the representative's brief presentation.  Accordingly, the 
Board concludes that remanding the veteran's TDIU claim for 
additional development is not necessary, and reviewing the 
claim without remanding is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 38 
C.F.R. § 19.29 (2001).

According to the laws and regulations, entitlement to a 
finding of TDIU requires evidence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned:  
1) if there is only one disability, this disability shall is 
rated as 60 percent disabling or more; and 2) if there are 
two or more disabilities, at least one disability is rated as 
40 percent disabling or more, and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id. Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(the Court), discussed the standard in determining the 
meaning of "substantially gainful employment," as set forth 
by the United States Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Service connection is presently in effect for PTSD.  As 
discussed earlier in this decision, the veteran's PTSD was 
shown to have worsened since it was last evaluated, and an 
increased disability evaluation was granted.  The veteran's 
PTSD is now evaluated as 70 percent disabling.  The veteran 
is also currently service-connected for residuals of a shell 
fragment wound of the right shoulder, evaluated as 10 percent 
disabling.  As the veteran has one service-connected 
disability rated as 70 percent disabling, and a combined 
rating of 70 percent, he clearly meets the percentage 
requirements of 38 C.F.R. § 4.16(a), and the only remaining 
question is whether the veteran's service-connected 
disabilities render him unemployable.  Id.

According to the evidence of record, the veteran does not 
have a high school diploma or GED.  Also, as discussed 
earlier, the veteran reported that he works full-time as a 
housekeeper on the PTSD ward at the VA Medical Center.  In 
addition, the medical evidence includes a statement from the 
veteran's treating psychologist indicating that the veteran's 
employment functioned as therapy for him because the veteran 
works in an environment which is sensitive to his moods and 
which provides him necessary support in dealing with 
conflicts.  The psychologist also indicated that the veteran 
would be nonfunctional in a different situation, but that the 
veteran is able to work in his current environment.  
Likewise, the veteran's treatment records note that he is 
able to live alone, maintain his own home, shop as needed, 
and drive.

A review of the record shows that there is no evidence that 
the veteran is unemployable as a result of his service-
connected disability.  As noted above, the veteran is 
currently employed on a full-time basis, and has been in the 
same position for the past twenty years.  In addition, 
neither the veteran's medical providers, nor the VA examiners 
have deemed the veteran to be unemployable.  In fact, the 
veteran's treating psychologist opined that the veteran's 
employment at VA was therapeutic for the veteran, and 
provided him additional support and reassurance.  His 
employment is not "marginal" because the veteran does not 
work in a "protected environment."  See 38 C.F.R. 
§ 4.16(a).  There is no evidence of record that the veteran 
does not fulfill his employment responsibilities, or that the 
veteran requires more time off than other employees or 
exceeds the amount that the veteran is entitled to under the 
terms of his employment.   See Adjudication Procedure Manual, 
M21-1, Part VI, para. 7.09 (a)(8) (defining marginal 
employment with regard to determining entitlement to TDIU).  
Furthermore, the veteran is able to live independently, owns 
and maintains his own home, and is able to drive.  As such, 
the Board finds that the evidence does not establish that the 
veteran's service-connected disability is sufficiently severe 
to preclude him from following a substantially gainful 
occupation.  Accordingly, the veteran's TDIU claim must be 
denied.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to a total 
disability evaluation based on individual unemployability.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a 70 percent disability evaluation for 
PTSD is granted.

A total disability rating based on individual 
unemployability, due to the veteran's service-connected PTSD, 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

